DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on June 24, 2020, having claims 1-15.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The title of the invention is not descriptive. 
	The current title: “Data Transmission Method, Network Device, and Server” is broad enough to describe most inventions in Telecommunications. 
A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0323152 A1) in view of Yasukawa et al. (US 2018/0234928 A1). 
For claims 1, 6, and 11, Zhang discloses receiving, by a network device, a transmission parameter from a server, wherein the transmission parameter comprises configuration information (par. 63, eSMLC server sends configuration information parameters to eNodeB; the eNodeB will use the parameters for measurements), 
wherein the configuration information is used to indicate a transmission cycle of each of one or more system messages (par. 64, time window for when to measure time of arrival for RS is part of the configuration information) 
wherein the one or more system messages are used to carry assistance data (par. 63, the parameters sent by the eSMLC to the eNodeB comprises a subset of OTDOA assistance data), and
sending, by the network device, the assistance data to a terminal device according to the transmission parameter (par. 19, the eNodeB transmits the assistance data to the UE). 
For claims 1, 6 and 11, Zhang does not expressly disclose that the transmission parameter comprises priority information, wherein the priority information is used to indicate one or more priorities of one or more data types corresponding to the one or more system messages. 
Yasukawa, from the same or similar field of endeavor, teaches that the transmission parameter comprises priority information, wherein the priority information is used to indicate one or more priorities of one or more data types corresponding to the one or more system messages (par. 167, eNodeB receives system information (SIB) from a core network, par. 250, the information includes synchronization information, priority information including type of SLSS associated with a given priority (par. 248)). Thus, it would have been obvious to one skilled in the art to include priority information in the configuration information of Zhang at the time of the invention to prioritize system messages carrying assistance data.

For claims 4, 9, and 14, Zhang discloses the server is an evolved serving mobile location center (E-SMLC) (par. 19)
For claims 5, 10, and 15, Zhang discloses the transmission parameter is included in an LTE positioning protocol (LPP) signaling (par. 19). 

Allowable Subject Matter
5.	Claims 3, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471